DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 17, 2021 is acknowledged. Claims 1-4, 6, 7 and 10-26 remain pending wherein claims 14-26 remain withdrawn pursuant to the election made by Applicant in the reply filed on October 28, 2020. Applicant amended claims 1-3, 6, 7 and 10-13.
Response to Arguments
Despite the amendment necessitating the new grounds of rejection set forth below, some of Applicant's arguments directed to the patentability of the claims remain pertinent. That said, the arguments have been fully considered but they are not persuasive. 
Applicant argues that the claims are patentable over the disclosure of Hassibi because Hassibi does not disclose the limitation, “first optical source of the one or more optical sources comprises a light source and a mode scrambler producing an optical modal distribution that is independent of the light source”. The argument is not persuasive because the limitation does not further limit the claimed invention. According to claim 1, the one or more optical sources is not part of the claimed invention. The one or more optical sources is not positively recited as a part of the claimed invention. Instead, it is recited only in the context of what the optical substrate layer is configured to do (i.e. distribute light from the one or more optical sources). Consequently, limitations directed to the one or more optical sources do not further limit the claimed invention, meaning that Hassibi need not disclose the claimed one or more optical sources to render claim 1 unpatentable.  
Claim Objections
Claim 10 is objected to because of the following informalities:  
The limitation “the optical substrate” should be changed to “the optical substrate layer”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112


Claims 11-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 is indefinite because it confounds the scope of the claimed optical substrate layer. According to claim 1, the optical substrate layer distributes light from one or more optical sources to the sample holders (i.e. it distributes excitation light). That said, it is unclear why the optical substrate layer appropriates optical elements situated between the sample holders and the optical detection layer (i.e. elements that distribute detection light). It is also unclear how a single layer can distribute light from an optical source to the sample holders AND direct light from the sample holders to the optical detection layer.    
Similarly, claim 12 is indefinite. According to claim 10, the optical fiber is a further component of the claimed invention (i.e. it is distinct from the optical substrate layer). That said, it is unclear why/how the optical fiber couples light to one or more of the sample holders as recited in claim 12 if that is the role of the optical substrate layer according to claim 1. This is further evidenced by claims 10 and 12 contradicting one another. Claim 10 recites that the optical fiber transmits light from the one or more optical sources to the optical substrate layer, while claims 12 and 13 recite that the optical fiber couples light to one or more of the plurality of sample holders. It is unclear to what the optical fiber is coupled and directs light.  
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hassibi (US 2008/0081769 A1).
With respect to claim 1, Hassibi discloses a planar biochemical device, the device comprising (see Fig. 6): 
a plurality of sample holders arranged in a planar configuration forming a one-dimensional or a two-dimensional array (see Fig. 6 illustrating a pattern of surface modifiers that immobilize capturing layer), each sample holder configured for an assay comprising one or more biosamples and one or more reagents (capturing layer); 

an optical substrate layer (e.g. waveguides) coupled to the sample holders (see [0121]), wherein the optical substrate layer distributes light from one or more optical sources to each of the sample holders; and 
an optical detection layer positioned to receive light from the plurality of sample holders, the optical detection layer including one or more optical detectors (photodiodes) in alignment with each sample holder to detect light corresponding to each assay (see Fig. 6).  
The Hassibi device differs from the claimed invention in that Hassibi does not explicitly disclose that the planar heater is coupled to the sample holders and the optical substrate layer. However, given that the planar heater can heat any place of the device (see [0124]) to facilitate the desired assay reaction (see [0127]), it would have been obvious to one of ordinary skill in the art to position the planar heater coplanar with the sample holders such that the planar heater is coupled to the sample holders and the optical substrate layer.  
With respect to claim 2, the device further comprises one or more optical filters positioned between the optical detection layer and the optical substrate layer (see Fig. 6). Naturally, the one or more optical filters passes light of a predetermined wavelength and passband and rejects light outside the predetermined wavelength and passband.  
With respect to claim 4, the optical substrate layer disclosed by Hassibi comprises a waveguide, as discussed above (see rejection of claim 1). While Hassibi does not disclose that the waveguide comprises an optical fiber, given that the waveguide directs light, it would have been obvious to one of ordinary skill in the art to use an optical fiber as the waveguide, optical fiber being a conventional waveguide for light. Moreover, given that select sample holders can be illuminated with light (see [0122]), it would have been obvious to one of ordinary skill in the art to provide the optical fiber with outcouplers at locations corresponding to each sample holder. The modification would enable the light source to illuminate select sample holders.       

With respect to claim 7, given that the optical detection layer comprises photodiodes (see rejection of claim 1), the optical detection layer is configured to produce a voltage/current in response to detected light (e.g. fluorescence from fluorophores, see Fig. 6).  
With respect to claim 10, Hassibi discloses that the one or more optical sources are optically coupled to the sample holders using one or more lenses or waveguides (see [0121]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to use both lenses and waveguides (e.g. optical fibers) to direct light from the one or more optical sources to the sample holders. In such an embodiment, the lenses would constitute the optical substrate layer, and the optical fibers would correspond to the optical fiber recited in claim 10. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hassibi as applied to claims 1, 2, 4, 6, 7 and 10 above, and further in view of Schwenker (US 5,384,656).
With respect to claim 3, the Hassibi device further comprises an optical filter positioned between the optical detection layer the optical substrate layer (see Fig. 6), and the one or more optical detectors comprises an array of charge coupled devices (CCD) (see [0093]). While Hassibi does not disclose that the optical filter comprises diffraction gratings, given that diffraction gratings can function as an optical filter (see lines 37-45, col. 1 of Schwenker), it would have been obvious to one of ordinary skill in the art to use diffractive gratings as the optical filter in the Hassibi device. Naturally, the diffractive gratings would be configured to separate different colors in the received light with little or no attenuation. 
Allowable Subject Matter
Claims 11-13 would be allowable if they are rewritten to overcome the applicable 35 U.S.C. 112 rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, the indication of allowable subject matter may be withdrawn if claims 11-13 are amended in a manner that changes the scope of the claims. 
The following is a statement of reasons for the indication of allowable subject matter:  

1) an optical substrate layer comprising the features recited in claims 1 and 11; or
2) an optical fiber that comprises openings at a plurality of locations of its cladding, as recited in claims 12 and 13.
Regarding claim 11, given that the optical substrate layer disclosed by Hassibi exclusively directs light from the one or more optical sources to the sample holders, it does not comprise any features (i.e. one or more lenses) positioned between the sample holders and the optical detection layer.
Regarding claims 12 and 13, based on the orientation of the device, there is no motivation to provide openings at a plurality of locations of the cladding of the Hassibi optical fiber in order to direct light from the one or more optical sources to the optical substrate layer/sample holders.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797